--------------------------------------------------------------------------------

Exhibit 10.5



SANDBRIDGE ACQUISITION CORPORATION
1999 Avenue of the Stars, Suite 2088
Los Angeles, CA 90067


September 14, 2020


Sandbridge Acquisition Holdings LLC
1999 Avenue of the Stars, Suite 2088
Los Angeles, CA 90067


Re:          Administrative Services Agreement


Ladies and Gentlemen:


This letter agreement by and between Sandbridge Acquisition Corporation (the
“Company”) and Sandbridge Capital, LLC (the “Sandbridge”), dated as of the date
hereof, will confirm our agreement that, commencing on the effective date (the
“Effective Date”) of the Registration Statement on Form S-1 filed with the U.S.
Securities and Exchange Commission (the “Registration Statement”) for the
Company’s initial public offering and continuing until the earlier of the
consummation by the Company of an initial business combination or the Company’s
liquidation (in each case as described in the Registration Statement) (such
earlier date hereinafter referred to as the “Termination Date”):



i.
Sandbridge shall make available, or cause to be made available, to the Company,
at 1999 Avenue of the Stars, Suite 2088, Los Angeles, CA 90067 (or any successor
location or other existing office locations), certain office space, utilities
and secretarial and administrative support as may be reasonably required by the
Company. In exchange therefor, the Company shall pay Sandbridge the sum of
$10,000 per month commencing on the Effective Date and continuing monthly
thereafter until the Termination Date; and




ii.
Sandbridge hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind as a result of, or arising out of, this letter
agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.



This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.


This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.


No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.


Any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.


This letter agreement may be executed by any one or more of the parties hereto
in any number of counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
Counterparts may be delivered via facsimile, electronic mail (including any
electronic signature covered by the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act, the Electronic Signatures and Records Act or other
applicable law, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

--------------------------------------------------------------------------------



 
 
Very truly yours,
 
 
SANDBRIDGE ACQUISITION CORPORATION
 
 
 
 
 
 
By:
/s/ Richard Henry
 
 
Name:

Richard Henry
 
 
Title:

Chief Financial Officer
       
AGREED TO AND ACCEPTED BY:
 
 
SANDBRIDGE CAPITAL, LLC
 
 
 
 
 
 
By:
/s/ Richard Henry
 
 
Name:
Richard Henry     Title:
Principal
   









[Signature Page to Administrative Agreement]


--------------------------------------------------------------------------------